The defendant bound himself to pay his subscription at specified times. There was no occasion for making assessments, under Pub. Sts., c. 149, s. 16, and consistently with the contract none could be made. The provision (c. 149, s. 17) for the sale of shares for non-payment of assessments has no application. 1 Mor. Corp., s. 144.
In this suit it is not material whether the plaintiffs could or could not lawfully issue and pledge the capital stock to the trustees. The transaction, whether valid or invalid, did not discharge the defendant from his obligation to pay his subscription, and did not disable the plaintiffs from giving him upon such payment a good title to his proportional part of the stock. Whatever the interest of the trustees in the stock might be, or if they had none, their transfer of stock to a subscriber, on the payment of his *Page 437 
subscription to and at the request of the plaintiffs, would convey a perfect title. The plaintiffs would be estopped to deny it. No reason has been stated, and no good reason appears, for the defendant's refusal to accept the stock which the plaintiffs offered him.
Judgment for the plaintiffs.
All concurred.